Citation Nr: 0817049	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-24 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee is not shown 
by competent medical evidence to have a nexus or relationship 
to service.

2.  Degenerative joint disease of the left knee is shown by 
competent medical evidence to have a nexus or relationship to 
service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not 
incurred or aggravated by active military service and 
arthritis of this joint may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).

2.  Degenerative joint disease of the left knee was incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show the veteran was treated for pain 
and weakness in the left knee in January 1962.  The veteran 
reported that in 1958, prior to service, he sustained a 
lateral collateral ligament tear to the left knee while 
playing football.  The veteran reported that since that time 
he has had locking, pain, and weakness.  The veteran was 
diagnosed with traumatic synovitis.  The veteran was again 
seen in 1964 with continued pain and weakness in the left 
knee.  It was noted that the left knee had good motion and 
full extension.  He was treated with heat and ace wraps.  The 
September 1964 separation examination noted normal clinical 
evaluation of the lower extremities.  The veteran did 
complain of an unspecified knee problem, but no bilateral 
knee disability or degenerative joint disease was noted.

A March 2005 statement from Richard Russell indicated that he 
was in service with the veteran and that the veteran injured 
both his knees while in service and the veteran was seen in 
the 7th Infantry Division Hospital at Camp Casey, Korea.

At an April 2005 VA examination, the veteran reported knee 
surgery in 1985 at Lake Charles Hospital.  The veteran 
reported that while in Korea he slipped and fell injuring 
both knees.  The VA examiner diagnosed bilateral degenerative 
joint disease of the knees and arthritis.  X-rays of the 
right knee showed changes in the medial femoral condyle and 
proximal tibia were suggestive of post operative changes with 
two surgical staples noted; joint space changes could be 
degenerative or posttraumatic osteoarthritis.  X-rays of the 
left knee showed no acute bony injury; extensive vascular 
calcifications.  The examiner indicated that active duty 
records indicated injury to both knees with treatment and 
that the injury most likely accelerated his degenerative 
joint disease of both knees.

In his June 2005 notice of disagreement, the veteran 
indicated that he never played football and never had a knee 
injury before service.  He attached his school records to 
show that he never played organized football.  In his August 
2006 substantive appeal to the Board, the veteran stated 
again that he had never injured his knees prior to service 
and that after his injuries in service he was in a cast.

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for bilateral degenerative joint disease 
of the right knee, but a basis does exist for granting 
service connection for a left knee disability.

Initially, the Board notes that, although in service the 
veteran reportedly gave a history of a preservice left knee 
injury, no abnormality of either knee was evident when he was 
examined for service entrance in November 1961. Accordingly, 
it is presumed that he was in sound condition at that time. 
Clear and unmistakable evidence to rebut this presumption is 
not shown. See 38 U.S.C.A. § 1111 (West 2002 & Supp. 2007).

Service medical records show that the veteran was treated for 
left knee pain subsequently diagnosed as traumatic synovitis. 
The statement from the VA examiner in May 2005 relates the 
veteran's current left knee disability, degenerative joint 
disease, to his period of military service. Resolving the 
benefit of the doubt in the veteran's favor, service 
connection for a left knee disability is warranted.

With respect to the right knee, although the veteran insists 
that he injured both knees on active duty, service medical 
records make no mention of a right knee injury or condition. 
It is observed that service medical records do contain 
extensive entries regarding the left knee and other unrelated 
medical problems, but none addressing the right knee. 
Further, there is no medical evidence of degenerative joint 
disease or any other right knee condition until many years 
after separation from service.  The Board notes that the May 
2005 diagnosis of degenerative joint disease of the bilateral 
knees is approximately 40 years after the veteran's discharge 
from service.  This gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that his 
current degenerative joint disease of the right knee resulted 
from his service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002).

The Board has not overlooked the statements submitted by the 
veteran and R.R.R., said to be his former company commander, 
on his behalf. Further, the opinion expressed by the VA 
examiner in April 2005 apparently was based on an unverified 
medical history provided by the veteran.  Given both the 
absence of contemporaneous evidence of an inservice right 
knee injury or condition and the April 2005 x-ray evidence of 
an unexplained right knee surgery, the Board finds the 
preponderance of the evidence is against relating a current 
right knee disability to military service.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February 2005 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide the specific notice required by Dingess is harmless 
in this instance because the veteran's claims for service 
connection for degenerative joint disease of the bilateral 
knees are denied.  Any questions as to the disability rating 
or the effective dates to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA examination, and lay statement have been associated with 
the claims folder.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 







ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee is denied.

Entitlement to service connection for degenerative joint 
disease of the left knee is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


